An action was brought to recover damages for personal injuries. Upon a directed verdict, judgment was rendered for the defendant. Writ of error was taken The evidence upon the issues made is such that the cause should have been submitted to the jury upon appropriate instructions by the court. Haile v. Mason Hotel  I. Co., 71 Fla. 469, 71 So. 540; Wood Lumber Co. v. Gibson, 63 Fla. 316, 58 So. 364; King v. Cooney-Eckstein Co., 66 Fla. 246, 63 So. 659. See also cases cited in 2 Compiled General Laws of Florida, 1927, page 1679.
Reversed.
WHITFIELD, P.J. AND TERRELL AND DAVIS, J.J., concur.
BUFORD, C.J. AND ELLIS AND BROWN, J.J., concur in the opinion and judgment.